Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 03/15/2021 have been fully considered and are made of record and have been entered.
	a. Claims 1 and 12 have been amended.
		
WITHDRAWN REJECTIONS
3.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reason for Allowance

4.	Claims 1-22 are allowed.

a)	The applicant amended independent claims 1 and 12 and overcome rejection. Therefore, the rejection of Office Action sent on 12/29/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12:
As to claims 1-11 the present invention is direct to a system comprising: a resonant phase sensing system comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the displacement is a physical displacement between the metal plate and the resistive-inductive-capacitive sensor; and a compensation circuit configured to: detect a change in a physical property associated with the resistive-inductive-capacitive sensor other than the displacement; and compensate the phase information to correct for the change in the physical property”.
As to claims 12-22 the present invention is direct to a method comprising, in a resonant phase sensing system comprising a resistive-inductive-capacitive sensor: Independent claim 12 identifies the uniquely distinct features of “wherein the displacement is a physical displacement between the metal plate and the resistive-inductive-capacitive sensor; detecting a change in a physical property associated with the resistive-inductive-capacitive sensor other than the displacement; and compensating the phase information to correct for the change in the physical property”.
The closest prior art, Faraone et al. (Pub NO. US 2017/0237293 A1), Feucht et al. (Pub No. US 2009/0302868 A1) and Laraia et al. (2005/0283330 A1) teaches Method and system of Determining Displacement, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867